Citation Nr: 1102896	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  02-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1992 to 
April 1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from September 2001, June 2002, and September 
2002 rating decisions by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) and Board remand.   In 
November 2002, the claims file was transferred to the 
Albuquerque, New Mexico RO.  Thereafter, the claims file was 
transferred to the Houston, Texas RO.  

The Veteran presented testimony at a February 2010 Board hearing 
at the Houston, Texas RO before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is attached to the 
claims file.

The issues of entitlement to service connection for bilateral 
hearing loss, a low back disorder, a bilateral foot disability, 
and a psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has had ringing in his bilateral ears continuously 
since active service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for service connection for bilateral 
tinnitus, because the claim is being granted in full, VA's 
statutory and regulatory duties to notify and assist are deemed 
fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to establish service connection, the following must be 
shown:  (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Specifically, lay testimony 
may establish the presence of tinnitus because ringing in the 
ears is capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran's service treatment records (STRs) are silent 
regarding complaints of ringing in the ears.  The Veteran's 
service personnel records (SPRs) establish that he served as a 
security specialist during service.  In a July 2002 VA medical 
record, the assessment included subjective chronic tinnitus, 
"possibly due to previous noise exposure."  In a November 2002 
VA record, the Veteran reported ringing in his ears since 1996.  

At a September 2003 Board hearing, the Veteran provided testimony 
that he noticed ringing in his ears during his time in Peru.  He 
stated that the ringing had never gone away; rather, it had 
intensified over the years.  He also testified that he was a 
weapons instructor in Peru.  In a July 2005 lay statement, the 
Veteran reported in-service noise exposure because he worked 
flight line security at Ellsworth Air Force Base without adequate 
hearing protection.  He also stated that he was subject to live 
fire in real world and training atmospheres and that he provided 
weapons training for all personnel stationed in Yurimaguas, Peru.  

The Board finds that the evidence of record supports a finding of 
service connection for tinnitus.  The Veteran is competent to 
report ringing in his ears, as that condition is capable of lay 
observation.  See Charles, 16 Vet. App. at 374.  He has testified 
that there was ringing in the ears during service which has 
remained constant after service discharge.  See 38 C.F.R. 
§ 3.303(b).  The Board finds that the Veteran's testimony 
regarding his tinnitus is credible because his lay statements 
have remained consistent and the Veteran's military occupational 
specialty as a security officer supports that he was subject to 
in-service noise exposure.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be impeached 
by a showing of interest, bias, inconsistent statements, 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Accordingly, considering the doctrine of reasonable doubt, the 
preponderance of the evidence supports service connection for 
tinnitus because there is competent and credible lay evidence 
regarding the presence of in-service tinnitus that has persisted 
since that time.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for tinnitus is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required for the remaining issues on 
appeal.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

Regarding the claim for service connection for a low back 
disorder, remand is required to obtain an adequate examination.  
Once VA provides an examination in a service connection claim, 
the examination must be adequate or VA must notify the veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  "Without a medical opinion that 
clearly addresses the relevant facts and medical science, the 
Board is left to rely on its own lay opinion, which it is 
forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007).  A medical examination is inadequate where the 
examiner does not provide an etiological opinion or review prior 
medical records.  Barr, 21 Vet. App. at 311.  Here, VA provided 
the Veteran with a spine examination in April 2002.  The examiner 
diagnosed lumbar strain, but did not provide an etiological 
opinion.  Accordingly, remand is required for an examination and 
opinion.

Regarding the claim for service connection for a bilateral foot 
disorder, remand is required to provide the Veteran with a VA 
examination.  VA's duty to assist includes providing the Veteran 
with a medical examination where the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-
86 (2006) (noting that the third element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and active service, including evidence of continuity of 
symptomatology).  Here, August 2002 VA medical records diagnosed 
flat feet and March 1996 STRs indicate the Veteran reported feet 
pain and swelling and was provided 2 pairs of insoles for plantar 
fasciitis and pes planus.  Additionally, the Veteran has provided 
competent lay testimony that he has had continuous feet trouble 
since service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  Accordingly, there is competent evidence of 
a diagnosed bilateral foot disability, an in-service event, and 
an indication that the disability may be associated with the in-
service complaints.  Remand is thus required to obtain an 
examination and a nexus opinion.

Regarding the claim for service connection for bilateral hearing 
loss, remand is required to provide the Veteran with an 
audiological examination.  The Veteran was scheduled for an 
examination in August 2008, but failed to appear.  At the 
February 2010 hearing, the Veteran testified that he was not 
provided notice of that examination.  In letters dated in July 
2008, August 2008, and September 2008, the AMC scheduled VA 
examinations for the Veteran, notified him of rescheduled 
examinations due to his failure to appear, and then notified him 
that the appeal was being forwarded to the Board because he 
failed to appear at his examinations.  The letters were sent to 
an address in Spring, Texas.  A December 2008 letter discussing 
the Veteran's VA benefit amount was sent to an address in 
Montgomery, Texas.  A March 2009 letter from the Board, to which 
the Veteran responded, was also sent to the Montgomery, Texas 
address.  At the February 2010 hearing, the Veteran confirmed 
that his current address was in Montgomery, Texas.  The Board 
thus finds that the Veteran failed to attend his scheduled 
examination for good cause.  38 C.F.R. § 3.655 (2010).  
Accordingly, remand is required so that the Veteran may be 
afforded an audiological examination.

Regarding the non-PTSD portion of the claim for service 
connection for a psychiatric disorder, to include PTSD, remand is 
required to provide notice, obtain records, and provide an 
examination.  VA's duty to notify and assist includes providing 
notice of the information and evidence necessary to substantiate 
the claim, obtaining relevant federal records unless 
unobtainable, and providing examinations in certain 
circumstances.  38 C.F.R. § 3.159(b), (c).  First, although the 
Board has characterized the issue as a claim for psychiatric 
disorder, to include PTSD, the RO provided notice to the Veteran 
and developed the claim exclusively for PTSD.  VCAA notice is 
thus required regarding the non-PTSD portion of the claim.  
Second, although substantial attempts to obtain the Veteran's 
STRS have been made over the years, the mental health treatment 
records have never been requested.  Mental health records are 
maintained separately from STRs.  See VA ADJUDICATION PROCEDURE 
MANUAL (M21-MR), Part III.iii.2.A.a.  A December 1995 STR notes 
that the Veteran was referred to mental health for substance 
abuse evaluation.  No diagnosis was provided.  In an October 31, 
1996 STR, a substance abuse counselor noted there was no 
diagnosis and the case was being terminated.  Accordingly, an 
attempt to obtain these records is now required.  Third, an 
examination is warranted.  Here, recent VA and private medical 
records have provided diagnoses of major depression and anxiety 
disorder.  The above-noted STRs indicate mental health evaluation 
during service and the Veteran has provided lay testimony of 
mental health issues during service when he began drinking 
heavily to cope with his experiences in Peru.  He and his wife 
have also provided lay testimony of mental health issues since 
service.  Layno, 6 Vet. App. at 469-70.  An examination is thus 
required because there is competent evidence of diagnosed 
disability, an in-service event, and an indication that the 
disability may be associated with the in-service complaints.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. 
App. at 83-86.  Accordingly, remand is required for notice, to 
obtain records, and for an examination.

Regarding the PTSD portion of the claim, remand is required for 
several reasons.  First, new regulations were recently issued of 
which the Veteran has had no notice.  See Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), 
corrected by 75 Fed. Reg. 41,092 (July 15, 2010) ("Stressor 
Determinations").  These amendments are applicable to the 
Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the 
amendments are applicable to appeals currently before the Board 
that have not yet been decided).  Accordingly, remand is required 
to provide notice to the Veteran of these new PTSD regulations.  

Second, additional development should be undertaken based both on 
attempting to obtain additional information and verify the 
Veteran's alleged stressors.  See 38 C.F.R. § 3.304(f) (2010); 
Stressor Determinations, 75 Fed. Reg. at 39,852.  Service 
connection for PTSD requires:  (1) medical evidence establishing 
a diagnosis of the disorder; (2) credible supporting evidence 
that the claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and an 
inservice stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis 
must be made in accordance with the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 
4.125(a) (2010).  Lay evidence may establish an alleged stressor 
may where:  1) the stressor is related to the Veteran's fear of 
hostile military or terrorist activity; 2) a VA psychiatrist, VA 
psychologist, or VA-contracted psychiatrist or psychologist, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor; 3) the stressor is consistent with the 
places, types, and circumstances of the Veteran's service; and 4) 
there is no clear and convincing evidence to the contrary.  See 
Stressor Determinations, 75 Fed. Reg. at 39,852.  Fear of hostile 
military or terrorist activity occurs where a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See Stressor Determinations, 75 Fed. 
Reg. at 39,852.

The Veteran's SPRs indicate that he was a security police 
specialist with the 28th Security Police Squadron.  Here, the 
Veteran has alleged three stressors:  being on base in Saudi 
Arabia when 3 or 4 terrorist incidents occurred and he feared for 
his life; while serving as a security specialist at a small 
military detachment (Detachment #7) in Yurimaguas, Peru for 
Operation Support Justice, he was fired upon several times, 
thought he might not survive, and feared for the safety of those 
he was protecting; and an incident where a civilian was killed 
that he felt he could have stopped while serving in Peru.  In 
January 2007, the RO requested information from what is now the 
Joint Services Records Research Center (JSRRC).  The RO requested 
that the JSRRC if the 28th Security Police Squadron was assigned 
to Yurimaguas, Peru from September 1994 to December 31, 1994 and 
if there was any hostile fire or attack during that time, and was 
requested to verify if the unit was in the Desert Storm/Shield 
area on September 15, 1994.  The response was that a series of 
Operation Support Justice actions had provided continuing support 
to counter drug efforts, that many of the operations consisted of 
civil-military cooperation, and that the 28th Security Police 
Squadron was not noted to be a participant.  Additional evidence 
has been obtained since that time and thus further development 
must be undertaken.  First, the Board finds that the Veteran's 
service in Peru has been verified, at least from September 1994 
through December 1994.  The Veteran has provided lay evidence 
that he was in Peru at a military detachment during that time 
period.  STRs indicate the Veteran was scheduled to go to Peru on 
September 4, 1994 for 120 days.  In a November 13, 1994 STR, the 
medical examiner notes the location as Detachment 7, Peru.  A 
November 16, 1994 STR provides the following address:  Det 7/24 
OGR, United 0736, APO AA 34001.  That APO address is for former 
Howard Air Force Base, which is in Panama, an Air Force hub for 
Latin America.  A November 18, 1994 STR indicates the Veteran was 
still in Peru.  Copies of passport stamps and visa forms indicate 
the Veteran was present in Panama on May 9, 1994 and September 
13, 1994, and Ecuador in September 1994 and December 1994.  
Another SPR noted that the Veteran was to receive hostile fire or 
imminent danger pay, effective September 4, 1994.  Accordingly, 
remand is required to obtain more information 1) regarding the 
nature of Operation Support Justice in Peru from September 1994 
to December 31, 1994; 2) regarding the nature of, the military 
detachment at Yurimaguas, Peru (possibly military detachment #7) 
from September 1994 to December 31, 1994; and 3) regarding 
whether there were any hostile attacks or shots fired at the 
Yurimaguas, Peru, military detachment from September 1994 to 
December 31, 1994.  

Second, the Board finds that the Veteran's service in Saudi 
Arabia is also verified.  The Veteran has provided lay evidence 
that he was deployed to Saudi Arabia at least twice during Desert 
Storm.  An SPR noted that from February 15, 1995 to May 18, 1995, 
the Veteran was deployed to King Abdul Aziz Air Base in Saudi 
Arabia in support of Operation Desert Storm/Southern Watch.  The 
Veteran's DD-214 indicates service in the Operation Desert 
Shield/Storm area of responsibility from January 16, 1994 to 
April 21, 1995.  An IRS document indicates service in a combat 
zone from January 16, 1994 to April 21, 1995.  An Enlisted 
Performance Report covering December 1994 through October 1995 
commended him for his action while deployed to Saudi Arabia.  
STRs indicate the Veteran was scheduled to go to Saudi Arabia on 
January 21, 1994 for 90 days and Dhahran, Saudi Arabia, on 
November 21, 1995 for 91 days.  The Veteran was thus present at 
King Abdul Aziz Air Base in Saudi Arabia from February 15, 1995 
to May 18, 1995.  It appears that he was present at other times, 
but those dates and locations are unclear.  Accordingly, remand 
is required to determine 1) the locations of the Veteran in Saudi 
Arabia from January 16, 1994 to February 15, 1995; 2) the nature 
of Operation Southern Watch from February 15, 1994 to May 18, 
1995; 3) the nature of the military presence at King Abdul Aziz 
Air Base in Saudi Arabia from February 15, 1995 to May 18, 1995; 
4) whether shots were fired or there were hostile attacks or 
terrorist incidents at King Abdul Aziz Air Base in Saudi Arabia 
from February 15, 1995 to May 18, 1995; and 5) if presence at 
other locations in Saudi Arabia is shown, whether shots were 
fired or hostile attacks or terrorist incidents occurred at those 
locations. 

Additionally, an examination must be provided, regardless of 
whether any claimed stressor is verified.  Under the new PTSD 
regulation, lay evidence may be sufficient to establish a 
stressor.  See Stressor Determinations, 75 Fed. Reg. 39,843, 
39,852.  Although the Board is not conceding that the Veteran's 
alleged stressors are consistent with the places, types, and 
circumstances of the Veteran's service, nor that there is no 
clear and convincing evidence to the contrary, an opinion is 
required.  See Stressor Determinations, 75 Fed. Reg. 39,843, 
39,852.  Accordingly, on remand, an examination and opinion by a 
VA psychiatrist, VA psychologist, or VA-contracted psychiatrist 
or psychologist, must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the following notice to the 
Veteran:  general VCAA notice regarding his 
claim for service connection for a non-PTSD 
psychiatric disability, and notice of the new 
PTSD regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010); See 
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), corrected by 75 Fed. Reg. 
41,092 (July 15, 2010).

2.  Request the Veteran's in-service mental 
health records from the appropriate records 
repository.  Document for the claims file 
which repository or repositories were 
contacted and why.  If the records are not 
available, make a formal finding of 
unavailability. 

3.  After the Veteran has been provided with 
a reasonable time to respond to the notice 
letter, and regardless of whether he provides 
any additional information, the AMC must 
contact the appropriate records repository or 
repositories to attempt to 1) obtain more 
information regarding the nature of Operation 
Support Justice in Peru from September 1994 
to December 31, 1994; 2) obtain more 
information regarding the nature of the 
military detachment at Yurimaguas, Peru 
(possibly military detachment #7) from 
September 1994 to December 31, 1994; 3) 
determine whether there were any hostile 
attacks or shots fired at the Yurimaguas, 
Peru, military detachment from September 1994 
to December 31, 1994; 4) determine the 
Veteran's locations in Saudi Arabia from 
January 16, 1994 to February 15, 1995; 5) 
obtain more information regarding the nature 
of Operation Southern Watch from February 15, 
1994 to May 18, 1995; 6) obtain more 
information regarding the nature of the 
military presence at King Abdul Aziz Air Base 
in Saudi Arabia from February 15, 1995 to May 
18, 1995; 7) determine whether there were 
shots fired, hostile attacks, or terrorist 
incidents at King Abdul Aziz Air Base in 
Saudi Arabia from February 15, 1995 to May 
18, 1995; and 8) if presence at other 
locations in Saudi Arabia is shown, whether 
there were shots fired, hostile attacks, or 
terrorist incidents at those locations. 

The AMC must document for the claims file 
which repository or repositories were 
contacted and why. 

4.  After any responses from JSRRC and/or 
other contacted repositories have been 
received, provide the Veteran with an 
appropriate mental health examination to 
determine the etiology of the Veteran's 
anxiety disorder, depression, and PTSD.  
Because this examination will partially be 
conducted under the new PTSD regulations, it 
must be conducted by a VA psychiatrist, VA 
psychologist, or VA-contracted psychiatrist 
or psychologist.  All pertinent 
symptomatology and findings must be reported 
in detail.  All indicated tests and studies 
must be performed.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review in conjunction with 
the examination.  A complete rationale for 
any opinion expressed must be included in the 
examination report.  If an opinion cannot be 
provided without resort to speculation, the 
examiner must provide supporting rationale 
for that statement.  It is imperative that 
the examiner offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions.

Regarding the claim for a non-PTSD 
psychiatric disorder, the examiner must 
provide an opinion regarding whether it is at 
least as likely as not (50 percent or greater 
probability) that the Veteran's anxiety 
disorder and depression and any other 
currently diagnosed psychiatric disability is 
related to active service.  The examiner must 
address the December 1995 STR that referred 
the Veteran for substance abuse evaluation, 
the October 31, 1996 STR which noted the case 
was being terminated, and any other relevant 
records, to include any newly obtained mental 
health treatment records.  The examiner must 
also address the Veteran's lay statements 
that he began excessive drinking after his 
experiences in Peru and the Veteran's wife's 
statements regarding his changed behavior 
after his deployment to Peru.  

Regarding the claim for PTSD, the examiner 
must express an opinion as to whether the 
Veteran meets the criteria for PTSD contained 
in DSM-IV.  If the examiner finds that the 
Veteran does not meet the criteria, then the 
September 2002 letter from Dr. PGW, the 
October 2003 letter from Dr. MM, and the VA 
medical records that provide diagnoses of 
PTSD must expressly be commented on.  If the 
examiner finds that the Veteran meets such 
criteria, the examiner must provide an 
opinion whether PTSD can be related to the 
stressor or stressors 1) established as 
having occurred during active service and 2) 
claimed by the Veteran, to include being on 
base in Saudi Arabia when 3 or 4 terrorist 
incidents occurred and he feared for his 
life; while serving as a security specialist 
at a small military detachment (Detachment 
#7) in Yurimaguas, Peru for Operation Support 
Justice, he was fired upon several times, 
thought he might not survive, and feared for 
the safety of those he was protecting; and an 
incident where a civilian was killed that he 
felt he could have stopped while serving in 
Peru.  Additionally, the examiner should 
provide an opinion as to whether the 
Veteran's claimed stressors are adequate to 
support a diagnosis of PTSD based on a fear 
of hostile military or terrorist activity 
during service, and whether his symptoms are 
related to the claimed stressors.  In doing 
so, the examiner should acknowledge all of 
the Veteran's lay statements regarding the 
claimed stressors.  

5.  Provide the Veteran with an appropriate 
examination to determine the etiology of any 
diagnosed bilateral foot disorder.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
rationale for all opinions expressed must be 
provided.  The examiner must provide an 
opinion, in light of the examination findings 
and the service and post service evidence of 
record, regarding whether it is at least as 
likely as not (50 percent or greater 
probability) that each diagnosed foot 
disability, to include bilateral flat feet, 
was caused or aggravated by active service.  
The examiner's opinion must specifically 
address the in-service notations of plantar 
fasciitis and pes planus, the Veteran's 
assertions of fallen arches during service 
due to standing at attention for 6 to 12 
hours at a time as part of the elite entry 
control guard, and the Veteran's statements 
that he has experienced feet pain since that 
time.  If any opinion cannot be provided 
without resort to speculation, it must be 
noted in the examination report, and a 
supporting rationale provided for that 
conclusion.  

6.  Provide the Veteran an appropriate VA 
examination to determine the etiology of the 
Veteran's bilateral hearing loss.  The 
Veteran's entire claims file and this remand 
must be made available and reviewed by an 
appropriate VA examiner.  A complete 
rationale for all opinions must be provided.  
All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
testing, to include an audiogram, must be 
performed.  It is requested that the examiner 
record a detailed history of in-service and 
post-service noise exposure.  The examiner is 
reminded that VA law and regulation does not 
preclude service connection for post-service 
hearing loss where hearing was within normal 
limits at the time of separation from 
service.  After a review of the examination 
findings and the entire evidence of record, 
the examiner must render an opinion as to 
whether any current hearing loss is at least 
as likely as not (50 percent or greater 
probability) related to the Veteran's period 
of military service, or to any incident 
therein, to include as due to noise exposure.  
The examiner must specifically address the 
question of whether any degree of hearing 
loss began as a result of any in-service 
noise exposure.  If the examiner cannot 
provide the requested opinions without resort 
to speculation, it must be so stated, and a 
supporting rationale provided.

7.  Provide the Veteran with an appropriate 
examination to determine the etiology of any 
low back disorder.  The claims folder, 
including a copy of this remand, must be made 
available to the examiner.  Any indicated 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The rationale for all opinions 
expressed must be provided.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report, and a supporting 
rationale provided for that conclusion.  The 
examiner must provide an opinion, in light of 
the examination findings and the service and 
post service evidence of record, whether it 
is at least as likely as not (50 percent or 
greater probability) that each diagnosed low 
back disability, to include lumbar strain, 
was caused or aggravated by active service.  
The examiner must expressly consider the 
following:  1) an April 1995 STR noting mild 
low back pain/muscle strain; 2) an April 2002 
VA examination x-ray report noting normal 
back; 3) the current diagnosis of lumbar 
strain; 4) the Veteran's lay statements that 
he injured his back in 1993 and felt a sharp 
pain like his back locked up; and 3) the 
Veteran's lay statements that he has had 
ongoing back pain since service.  

8.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

9.  Review the examination reports to ensure 
that they are in complete compliance with the 
directives of this remand.  If the reports 
are deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


